ON PETITION FOR REHEARING EN.BANC
PER CURIAM.
ORDER
Katherine Archuleta, Director of the Office of Personnel Management (“OPM”), filed a petition for rehearing en banc. A response to the petition was invited by the court and filed by Respondent Merit Systems Protection Board and Respondent Tony D. Hopper. After careful consideration, the panel grants OPM’s petition for the limited purpose of clarifying this court’s opinion.
It Is Ordered That:
(1) OPM’s petition for rehearing is granted for the limited purpose of clarifying that the Merit Systems Protection Board had jurisdiction to review Respondent Tony D. Hopper’s debarment and cancellation of eligibilities as part of a unified penalty arising from the same set of circumstances as his removal. In all other respects, the petition is denied.
(2) The prior opinion in this appeal,. which issued on December 8, 2014, and was reported at Archuleta v. Hopper, 773 F.3d 1289 (Fed.Cir.2014), is withdrawn and replaced with the revised opinion accompanying this order.